Citation Nr: 0607249	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  94-31 402	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial rating in excess of 40 percent for 
a chronic lumbosacral strain with degenerative changes.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel





INTRODUCTION

The veteran served on active duty from April 1969 to November 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 1993 rating decision of the 
Atlanta, GA, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which awarded the veteran service 
connection, with a 20 percent initial rating, for a low back 
disability.    

In the course of this appeal, the veteran was awarded a 40 
percent rating for his low back disability.  However, because 
there has been no clearly expressed intent on the part of the 
veteran to limit his appeal to entitlement to a specified 
disability rating, VA is required to consider entitlement to 
all available ratings for that disability.  AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Accordingly, this issue remains in 
appellate status.  

This issue was originally presented to the Board in June 
2004, at which time it was remanded for additional 
development.  It has now been returned to the Board for 
further appellate consideration.  


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist 
obligations to the appellant by obtaining and fully 
developing all relevant evidence necessary for the equitable 
disposition of the issue on appeal.

2.  The veteran's lumbosacral strain is characterized by 
chronic pain, some muscle spasm of the low back, and 
limitation of motion, but does not otherwise prevent all 
movement of the spine.  



CONCLUSION OF LAW

The criteria for the award of a disability rating in excess 
of 40 percent for a lumbosacral strain, with degenerative 
changes, have not been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.159, 3.321, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic 
Codes 5235-43 (2005); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285-95 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  
 
In this case, for the reasons set forth below, the VA has 
complied with the VCAA, as well as the implementing 
regulations, in reference to the issues addressed on appeal.
 
First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to an increased 
rating via an RO letter issued in September 2003, and the 
rating decisions, statement of the case, supplemental 
statements of the case, and the Board's June 2004 remand 
order issued since 1993 to the present.  In addition, these 
documents provided the veteran with specific information 
relevant to the VCAA.  Thus, no further notices are required.  
See Quartuccio, supra.  

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes that all private 
medical treatment records made known to VA have been 
obtained.  The only exception to this is the veteran's 
medical treatment records from his private chiropractor.  The 
RO has requested the veteran submit signed authorization 
forms in order for VA  to obtain these private records; 
however, the veteran to date has not done so.  He has also 
not submitted such evidence on his own.  Therefore, it 
appears no further avenues of development are available.  The 
appellant is reminded that "the duty to assist is not always 
a one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  

The RO has also obtained the veteran's medical treatment 
records and examination reports from all VA medical center 
where he has received treatment.  Thus, the Board finds that 
no additional evidence, which may aid the veteran's claim or 
might be pertinent to the bases of the claim, has been 
identified or remains outstanding, and the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.    
 
Furthermore, the Board finds that the claimant has been 
provided with every opportunity to submit evidence and 
argument in support of his claim and to respond to VA 
notices.  Although the VA notices that were provided to the 
appellant do not contain the "fourth element" per se, the 
Board finds that the appellant was otherwise fully notified 
of the need to give to VA any evidence pertaining to his 
claim.  By the informational letters, the rating decisions, 
the statement of the case and the supplemental statements of 
the case, VA satisfied the fourth element of the notice 
requirements.  Therefore, to decide the appeal regarding the 
veteran's claim discussed herein would not be prejudicial 
error to the claimant.  See VAOPGCPREC 7-2004.
 
The Board acknowledges that, in Pelegrini v. Principi, 18 
Vet. App. 112 (2004), the U.S. Court of Appeals for Veterans 
Claims (Court) held, in part, that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the unfavorable AOJ decision that is the 
basis of this appeal was already decided (in July 1993) and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the § 5103(a) notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  Rather, the appellant 
has the right to content complying notice and proper 
subsequent VA process.  Pelegrini, 18 Vet. App. at 120.  
 
Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
Although the notice was provided to the appellant after the 
initial July 1993 adjudication, the appellant has not been 
prejudiced thereby.  The content of the notices provided to 
the appellant fully complied with the requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's 
duty to notify.  Not only has the appellant been provided 
with every opportunity to submit evidence and argument in 
support of his claim and to respond to VA notices, but the 
actions taken by VA have essentially cured the error in the 
timing of notice.  Further, the Board finds that the purpose 
behind the notice requirement has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claims.  For 
these reasons, it is not prejudicial to the appellant for the 
Board to proceed to finally decide this appeal.  See Bernard 
v. Brown, 4 Vet. App. 384, 392-94 (1993); see also Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004) (holding that the 
Court must take due account of the 38 U.S.C.A. § 7261(b) rule 
of prejudicial error when considering VA compliance with the 
VCAA) and Mayfield v. Nicholson, 19 Vet. App.  103 (2005).  

The veteran seeks an initial rating in excess of 40 percent 
for his lumbosacral strain.  Disability evaluations are based 
upon the average impairment of earning capacity as 
contemplated by the schedule for rating disabilities.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 4 (2005).  In 
order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (West 2002).  However, when the 
assignment of initial ratings is under consideration, the 
level of disability in all periods since the effective date 
of the grant of service connection must be taken into 
account.  Fenderson v. West, 12 Vet. App. 119 (1998).  In 
cases in which a reasonable doubt arises as to the 
appropriate degree of disability to be assigned, such doubt 
shall be resolved in favor of the veteran.  38 C.F.R. § 4.3 
(2005).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7 
(2005).  

When evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to pain or due 
to weakness, fatigability, incoordination, or pain on 
movement of a joint under 38 C.F.R. §§ 4.40 and 4.45 under 
any applicable diagnostic code pertaining to limitation of 
motion.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The veteran's lumbosacral strain is rated under Diagnostic 
Code 5295, for lumbosacral strain.  During the course of this 
appeal, the diagnostic criteria for the evaluation of spinal 
disabilities were modified.  See 68 Fed. Reg. 51454-58 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235-43).  Effective September 23, 2002, VA also 
revised the criteria for evaluating intervertebral disc 
syndrome.  See 67 Fed. Reg. 54345- 54349 (Aug. 22, 2002).  
When a law or regulation changes while a case is pending, the 
version most favorable to the claimant applies, absent 
legislative intent to the contrary.  See Dudnick v. Brown, 10 
Vet. App. 79 (1997).  Revised statutory or regulatory 
provisions, however, may not be applied to any time period 
before the effective date of the change.  See 38 U.S.C.A. 
§ 7104(c) (West 2002); VAOPGCPREC. 3-2000 (April 10, 2000); 
Rhodan v. West, 12 Vet. App. 55, 57 (1998).  

The July 2004 Supplemental Statement of the Case considered 
the veteran's disability in light of the revised regulatory 
provisions, and provided the veteran an updated copy of the 
criteria for his lumbosacral strain.  Therefore, no prejudice 
to the veteran exists in the Board's adjudication of this 
issue at this time.  See Bernard v. Brown, 4 Vet. App. 384, 
392-94 (2002).  

Prior to the regulatory changes, Diagnostic Code 5295, for 
lumbosacral strain, provided as follows:

Severe lumbosacral strain with listing 
of the whole spine to the opposite side; 
positive Goldthwaite's sign; marked 
limitation of forward bending in the 
standing position; loss of lateral 
motion with osteoarthritic changes; or 
narrowing or irregularity of the joint 
space; or some of the above with 
abnormal mobility on forced motion	40

38 C.F.R. § 4.71a, Diagnostic Code 5295 (2002).  

Prior to the regulatory changes, limitation of motion of the 
lumbosacral spine was rated under Diagnostic Code 5292.  
Under this Code, for a 40 percent evaluation, severe 
limitation of motion was required.  38 C.F.R. § 4.71a, 
Diagnostic Code 5292 (2002).  

Subsequent to the regulatory changes, lumbosacral strain and 
other disabilities of the spine are rated under the General 
Rating Formula for Diseases and Injuries of the Spine, which 
provides the following:  

With or without symptoms such as pain 
(whether or not it radiates), stiffness, 
or aching in the area of the spine 
affected by residuals of injury or 
disease
Unfavorable ankylosis of the entire 
spine	100

Unfavorable ankylosis of the entire 
thoracolumbar spine	50

Unfavorable ankylosis of the entire 
cervical spine; or, forward flexion of 
the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the 
entire thoracolumbar spine	40

Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis 
of the entire cervical spine	30

Forward flexion of the thoracolumbar 
spine greater than 30 degrees but not 
greater than 60 degrees; or, forward 
flexion of the cervical spine greater 
than 15 degrees but not greater than 30 
degrees; or, the combined range of 
motion of the thoracolumbar spine not 
greater than 120 degrees; or, the 
combined range of motion of the cervical 
spine not greater than 170 degrees; or, 
muscle spasm or guarding severe enough 
to result in an abnormal gait or 
abnormal spinal contour such as 
scoliosis, reversed lordosis, or 
abnormal kyphosis	20

Forward flexion of the thoracolumbar 
spine greater than 60 degrees but not 
greater than 85 degrees; or, forward 
flexion of the cervical spine greater 
than 30 degrees but not greater than 40 
degrees; or, combined range of motion of 
the thoracolumbar spine greater than 120 
degrees but not greater than 235 
degrees; or, combined range of motion of 
the cervical spine greater than 170 
degrees but not greater than 335 
degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in 
abnormal gait or abnormal spinal 
contour; or, vertebral body fracture 
with loss of 50 percent or more of the 
height	10


Note (1): Evaluate any associated 
objective neurologic abnormalities, 
including, but not limited to, bowel or 
bladder impairment, separately, under an 
appropriate diagnostic code.

Note (2): (See also Plate V.) For VA 
compensation purposes, normal forward 
flexion of the cervical spine is zero to 
45 degrees, extension is zero to 45 
degrees, left and right lateral flexion 
are zero to 45 degrees, and left and 
right lateral rotation are zero to 80 
degrees. Normal forward flexion of the 
thoracolumbar spine is zero to 90 
degrees, extension is zero to 30 
degrees, left and right lateral flexion 
are zero to 30 degrees, and left and 
right lateral rotation are zero to 30 
degrees. The combined range of motion 
refers to the sum of the range of 
forward flexion, extension, left and 
right lateral flexion, and left and 
right rotation.  The normal combined 
range of motion of the cervical spine is 
340 degrees and of the thoracolumbar 
spine is 240 degrees.  The normal ranges 
of motion for each component of spinal 
motion provided in this note are the 
maximum that can be used for calculation 
of the combined range of motion.

Note (3): In exceptional cases, an 
examiner may state that because of age, 
body habitus, neurologic disease, or 
other factors not the result of disease 
or injury of the spine, the range of 
motion of the spine in a particular 
individual should be considered normal 
for that individual, even though it does 
not conform to the normal range of 
motion stated in Note (2). Provided that 
the examiner supplies an explanation, 
the examiner's assessment that the range 
of motion is normal for that individual 
will be accepted.

Note (4): Round each range of motion 
measurement to the nearest five degrees.

Note (5): For VA compensation purposes, 
unfavorable ankylosis is a condition in 
which the entire cervical spine, the 
entire thoracolumbar spine, or the 
entire spine is fixed in flexion or 
extension, and the ankylosis results in 
one or more of the following: difficulty 
walking because of a limited line of 
vision; restricted opening of the mouth 
and chewing; breathing limited to 
diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation or 
dislocation; or neurologic symptoms due 
to nerve root stretching. Fixation of a 
spinal segment in neutral position (zero 
degrees) always represents favorable 
ankylosis.

Note (6): Separately evaluate disability 
of the thoracolumbar and cervical spine 
segments, except when there is 
unfavorable ankylosis of both segments, 
which will be rated as a single 
disability.

38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

Prior to the regulatory revisions, Diagnostic Code 5293 
awarded the following: pronounced intervertebral disc 
syndrome, with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warranted a 60 percent evaluation.  
Severe intervertebral disc syndrome, with recurring attacks 
and with intermittent relief, warranted a 40 percent 
evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

Under the revised regulations, intervertebral disc syndrome 
(preoperatively or postoperatively) is evaluated either on 
the total duration of incapacitating episodes over the past 
12 months or by combining under 38 C.F.R. § 4.25 (the 
combined rating table) separate evaluations of its chronic 
orthopedic and neurologic manifestations along with 
evaluations for all other disabilities, whichever method 
results in the higher evaluation.  Using the revised 
criteria, intervertebral disc syndrome with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months warranted a 60 percent evaluation.  With 
incapacitating episodes having a total duration of at least 4 
weeks but less than six weeks during the past 12 months, a 40 
percent evaluation is warranted.  An "incapacitating 
episode" is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 1 (2005).  

Upon receipt of his claim, the veteran underwent VA 
orthopedic examination in May 1993.  He reported chronic low 
back pain radiating into the lower extremities with only 
intermittent relief from chiropractic treatment.  He denied 
any bowel or bladder incontinence.  On objective examination 
he had forward flexion to 55º, extension to 20º, left lateral 
flexion to 30º, and right lateral flexion to 25º.  Lateral 
rotation was to 46º bilaterally.  Straight leg raising was to 
90º, and Patrick's test was negative.  

Another VA orthopedic examination was afforded the veteran in 
April 1996.  Chronic low back pain was reported.  On 
objective examination, forward flexion was to 40º, extension 
to 20º, lateral rotation to 30º bilaterally, and lateral 
flexion was to 30º bilaterally.  Straight leg raising was 
negative bilaterally to 90º.  Some tenderness and muscle 
spasm were present with motion.  X-rays revealed degenerative 
changes of the lumbosacral spine.  A lumbosacral strain was 
confirmed.  

In July 2003, the veteran was again examined by a VA 
physician.  He reported chronic and recurrent low back pain 
which radiated into his lower extremities.  Range of motion 
testing of the lumbosacral spine revealed flexion to 30º, 
extension to 20º, lateral flexion to 30º bilaterally, and 
lateral rotation to 30º bilaterally.  Pain was reported with 
all motion.  No ankylosis was present.  He was negative for 
muscle spasm or tenderness with motion.  Straight leg raising 
was positive at 80º bilaterally.  No sensory or motor 
deficits of the lower extremities were observed.  X-rays of 
the lumbosacral spine revealed mild disc space narrowing, 
with mild spurring.  

The veteran most recently underwent VA examination in January 
2005.  His symptoms included recurrent low back pain, 
moderate in nature.  On objective examination he had forward 
flexion to 70º, extension to 10º, left lateral rotation to 
30º, right lateral rotation to 20º, left lateral flexion to 
15º, and right lateral flexion to 10º.  Pain was reported 
with motion.  The examiner also noted that the veteran's 
range of motion was significantly reduced with repetitive 
motion, such that he had forward flexion to only 10º, and 
right lateral flexion to 10º; all other motion was prohibited 
by pain.  Muscle strength in the lower extremities was 5/5, 
but occasional numbness to light touch was reported.  A list 
10º to the right was noted.  X-ray examination of the spine 
revealed moderate degenerative changes along the lumbosacral 
spine.  

The veteran's VA outpatient treatment records have also been 
considered.  They confirm recurrent complaints of low back 
pain and limitation of motion.  However, they do not reflect 
a degree of impairment not already demonstrated on the 
veteran's various VA examinations.  

After reviewing the totality of the record, the Board finds 
the preponderance of the evidence is against a disability 
rating in excess of 40 percent under either the old or new 
criteria for the veteran's lumbosacral strain.  As is noted 
above, a 40 percent rating is the maximum schedular rating 
available under the prior version of the diagnostic criteria 
for lumbosacral strain.  A 40 percent rating also represents 
the maximum schedular rating for limitation of motion of the 
lumbosacral spine under the prior diagnostic criteria.  The 
record does not reflect pronounced impairment secondary to 
intervertebral disc syndrome, as is required for a 60 percent 
initial rating under the prior criteria for spinal 
disabilities.  

Under the revised criteria for such spinal disabilities, 
unfavorable ankylosis of the entire thoracolumbar spine is 
required in order for a 50 percent rating to be awarded, and 
such disability has not been demonstrated in the present 
case.  At all times of record, the veteran has had at least 
some motion of his lumbosacral spine; hence, unfavorable 
ankylosis, or the functional equivalent thereof, of the 
thoracolumbar spine has not been demonstrated.  Additionally, 
no medical examiner of record, either private or VA, has 
suggested the veteran's low back impairment is functionally 
equivalent to unfavorable ankylosis of the thoracolumbar 
spine.  The record also does not reflect incapacitating 
episodes of acute signs and symptoms requiring bedrest 
prescribed by a physician and lasting at least 6 weeks over a 
12 month period.  Overall, the preponderance of the evidence 
is against the award of an increased initial rating under the 
revised criteria for spinal disabilities.  

The Board has also considered whether an increased rating 
under 38 C.F.R. §§ 4.40, 4.45, or the holding in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) is warranted.  However, where 
the veteran is already receiving the maximum available rating 
for limitation of motion, an increased rating based on DeLuca 
may not be awarded.  See 38 C.F.R. § 4.71a, Diagnostic Code 
5292 (2002); Johnston v. Brown, 10 Vet. App. 80, 85 (1997).  
Additionally, the Board has also considered whether a staged 
rating is warranted, as required by the U.S. Court of Appeals 
for Veterans Claims in Fenderson.  However, because the 
veteran has displayed a level of disability consistent with 
his 40 percent initial rating and no higher since the 
initiation of this appeal, a staged rating is not warranted 
in the present case.  See Fenderson, supra.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's low back disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with all forms of employment 
in and of itself.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected disability is 
unusual, or causes marked interference with work other than 
as contemplated within the schedular provisions discussed 
herein.  

Overall, the preponderance of the evidence is against an 
initial rating in excess of 40 percent under the former or 
revised criteria for the veteran's service-connected 
lumbosacral strain.  As a preponderance of the evidence is 
against the award of an increased rating, the benefit of the 
doubt doctrine is not applicable in the instant appeal.  See 
38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).


ORDER

An initial rating in excess of 40 percent for the veteran's 
lumbosacral strain, with degenerative changes, is denied.  



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


